FILED
                             NOT FOR PUBLICATION                            NOV 08 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KELVIN NEAL WILLIAMS,                            No. 10-56318

               Plaintiff - Appellant,            D.C. No. 2:09-cv-00327-DOC-
                                                 AGR
  v.

DAN RICHEY, Officer; MCCAMY,                     MEMORANDUM *
Officer,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                           Submitted November 8, 2011 **

Before:        O’SCANNLAIN, TASHIMA, and GRABER, Circuit Judges.

       Kelvin Neal Williams, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

excessive force in connection with his arrest. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Luchtel v. Hagemann, 623 F.3d 975, 978 (9th

Cir. 2010). We affirm.

      The district court properly granted summary judgment for Officers Richey

and McCamy because Williams failed to raise a genuine dispute of material fact as

to whether the officers used excessive force in subduing and handcuffing him. See

id. at 980-83 (granting summary judgment for officers where the plaintiff had

actively resisted arrest and the “officers applied the least amount of force necessary

to subdue [the plaintiff] by pinning her to the ground and handcuffing her”); Tatum

v. City & County of San Francisco, 441 F.3d 1090, 1096-97 (9th Cir. 2006) (no

excessive force where suspect was resisting arrest by trying to spin out of officer’s

grasp); see also Scott v. Harris, 550 U.S. 372, 384 (2007) (when balancing

governmental interest in using force against individual’s interest in being free of

excessive force, appropriate to consider the “relative culpability” of the parties,

including which party was responsible for escalating the situation).

      To the extent that Williams sued the officers in their official capacities, the

district court also properly granted summary judgment on the claim of municipal

liability because Williams failed to demonstrate any underlying constitutional

violation. See City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986) (per




                                           2                                     10-56318
curiam) (if defendant police officers “inflicted no constitutional injury,” the

municipality cannot be liable for damages).

      Williams’s remaining contentions are unpersuasive.

      Defendants’ motion to supplement the excerpts of record is granted.

      Williams’s motion “for a stay of summary judgment,” filed on February 7,

2011, together with his “addendum in support,” filed on February 9, 2011, are

construed as Williams’s reply brief, and have been considered by the court.

      Williams’s motions to supplement the record with additional medical

records that were not available to the district court are denied.

      AFFIRMED.




                                           3                                      10-56318